Citation Nr: 1508400	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include a mood disorder, including as secondary to service-connected migraine headaches and hypertension.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an evaluation in excess of 30 percent for migraine headaches. 

4.  Entitlement to an evaluation in excess of 10 percent for hypertension. 


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to June 1986. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2013 correspondence accepted in lieu of VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran's attorney indicated that the Veteran did not want a hearing before the Board with regard to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and service connection for PTSD.  However, in her VA Form 9, received in May 2010, with regard to the increased rating claims for migraine headaches and hypertension, the Veteran indicated that she wanted a hearing before the Board.  She was subsequently scheduled for a hearing in May 2014, and she then requested that her hearing be postponed.  As there is no indication that she has since withdrawn her request for a hearing, the Veteran should be scheduled for a videoconference hearing at the RO.  See 38 C.F.R. § 3.103(c) (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



